Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is responsive to Applicant’s amendment and remarks received on 08/16/2021. Claims 1-13 are pending in the application. Claims 4 and 6 have been amended.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David M. Kohn (Reg. No. 53,150) on 09/03/2021.
Please amend claims 1, 3, 6, 10 and cancel claims 5, 9, and 13 as follows:

1.  	(Examiner Amendment) A system for maximizing theft deterrence in a retail setting comprising:  
(a) providing at least one monitored source programmed to identify one or more suspicious events related to an action of an individual;
	(b) evaluating the risk associated with the one or more suspicious events;
	(c) selecting among one or more response types based on (b), wherein the one or more response types is selected from the group consisting of local deterrent alarm, store personnel notification, notification of adjacent stores, remote notifications and no notification of store personnel; and
	(d) randomizing the one or more response types based on results in (c), wherein the randomized response results in an inability of the individual being monitored to determine any relationship between the one or more suspicious events related to an identical action of the individual and the response from the system.

2.  	(Original) The system of claim 1, wherein the at least one monitored source is selected from the group consisting of merchandise activity sensors monitoring vibration or product removal, RFID detection, weight detection cameras, infrared sensors, alarmed display devices, light and motion sensors and perimeter sensors.

3.  	(Examiner Amendment) The system of claim 1, wherein the at least one monitored source is configured to 

4.  	(Previously presented) The system of claim 1, further comprising one or more environmental factors, the one of more environmental factors is selected from the group consisting of store traffic, staffing levels, facial recognition, mobile device recognition, regional activity, event correlation, response compliance, time of day and manual adjustment of settings.

5.  	(Canceled)

6.  	(Examiner Amendment) A method of selecting and randomizing at least one response to potential theft events while minimizing impact on store personnel productivity in a retail setting, the method comprising:
	(a)  providing a security system configured to identify one or more suspicious event triggers from at least one sensor or monitoring system that is monitoring an individual;
	(b) considering one or more environmental factors once the one or more suspicious event triggers is identified;
	(c) selecting [[a]] one or more response types from the security system based on the one or more suspicious event triggers after considering the one or more environmental factors, wherein the one or more response types is selected from the group consisting of local deterrent alarm, store personnel notification, notification of adjacent stores, remote notifications and no notification of store personnel;
	(d) allowing the security system to execute the one or more response types based on results from (c), wherein the response is randomized, resulting in an inability of the individual being monitored to determine any relationship between the one or more suspicious event triggers related to an identical action of the individual and the response from the security system.

7.  	(Original) The method of claim 6, wherein the at least one sensor or monitoring system is selected from the group consisting of merchandise activity sensors monitoring vibration or product removal, RFID detection, weight detection cameras, infrared sensors, alarmed display devices, light and motion sensors and perimeter sensors.

8.  	(Original) The method of claim 6, wherein the one or more environmental factors is selected from the group consisting of store traffic, staffing levels, facial recognition, mobile device recognition, regional activity, event correlation, response compliance, time of day and manual adjustment of settings.  

9.  	(Canceled)

10.  	(Examiner Amendment) A method of reducing merchandise shrink while minimizing impact on store personnel and shopper experience in a retail environment, the method comprising:
	(a) providing a system configured to  that is monitoring an individual;
	(b) considering one or more environmental factors once the one or more suspicious event triggers is identified; and
	(c) determining one or more response types from the system based on the results in (b), wherein the one or more response types is selected from the group consisting of local deterrent alarm, store personnel notification, notification of adjacent stores, remote notifications and no notification of store personnel; and
(d) executing the one or more response types based on the results from (c), wherein the response is randomized, resulting in an inability of the individual being monitored to determine any relationship between the one or more suspicious event triggers related to an identical action of the individual and the response from the system. 

11.  	(Original) The method of claim 10, wherein the at least one sensor or monitoring system is selected from the group consisting of merchandise activity sensors monitoring vibration or product removal, RFID detection, weight detection cameras, infrared sensors, alarmed display devices, light and motion sensors and perimeter sensors.

12.  	(Original) The method of claim 10, wherein the one or more environmental factors is selected from the group consisting of store traffic, staffing levels, facial recognition, mobile device recognition, regional activity, event correlation, response compliance, time of day and manual adjustment of settings.

13.  	(Canceled)
 
Reasons for Allowance
Claims 1-4, 6-8, and 10-12 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not disclose the specific system and methods as presented in the claimed invention. Specifically the limitations directed to (c) selecting among one or more response types based on (b), wherein the one or more response types is selected from the group consisting of local deterrent alarm, store personnel notification, notification of adjacent stores, remote notifications and no notification of store personnel; and (d) randomizing the one or more response types based on results in (c), wherein the randomized response results in an inability of the individual being monitored to determine any relationship between the one or more suspicious events related to an identical action of the individual and the response from the system, as recited in independent claim 1 and similarly mentioned in independent claims 6 and 10, are not met by the prior art. The closest prior art of Mullins and Amis, considered as a whole, fails to teach or suggest each and every element and limitations of the inventions that are recited in independent claims 1, 6, and 10. Claims 1-4, 6-8, and 10-12 are therefore considered in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SRILAKSHMI K KUMAR can be reached on 571-272-7769.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687                                                                                                                                                                                                        adnan.aziz@uspto.gov